Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6, 14-23 received on 3/6/2020 have been examined, of which claim 1 is independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites “a total bandwidth” and “this overall bandwidth”, it is unclear if both the limitations refer to the same bandwidth or different. Claims 17-18 are rejected based on dependency. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-6, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (System-Level scheduling of mixed criticality traffics in avionics networks, IEEE access 2016) in view of Varadarajan et al. (US 2016/0294697) 

 Regarding claim 1, Yao teaches an avionic communication system (integrating mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network, abstract; end systems mutually linked with limited switches and physical connections, page 5881 col 1 line 1-3, fig 1-6; multi-hop AFDX network with source end system, switches, destination end system and propagation in physical links, section 4.B) comprising: 
a plurality of switches connected to each other in order to form a computer network (fig 6 is simulation of the AFDX network, which shows the AFDX network including switches 1-3); 
a plurality of equipment units (end systems ES 1-7 in fig 6), each equipment unit being a transmitter or receiver of digital data and being connected to at least one switch (source end system regulates transmitted data to each VL, page 5884 col 1 paragraph after fig. 2; page 5884 in col 2 describes delay at destination end system by integrity check of received frame; the section 4.B describes multi-hop AFDX network with source end system, switches, destination end system and propagation in physical links); 
the system (multi-hop AFDX network with source end system, switches, destination end system and propagation in physical links, section 4.B) being characterised in that: 
each transmitting equipment unit is capable of generating digital data that are present in the form of a plurality of frames (section 4.B.1: the source end system of fig 2, regulates transmitted data to each VL, based on traffic shaping function), each frame having an identifier and being of a first type or of a second type (section 3.c: the traffic from different VLs are integrated into the same class, using BAG based scheduler for critical traffic and round robin manner for non-critical traffic for high priority critical and low priority non-critical classes); 
each switch and each receiving equipment unit are configured so as to determine the type of each frame received (section 4.B.2 and 3: at AFDX switch, upon receiving the packets from physical link, and compositional scheduler sends packets to physical link, where the delay of jth flow of critical or non-critical class in one switch depends on delay produced by scheduler for critical or non-critical flows in a switch) and, based on the determined type, to process this frame in accordance with the first protocol or in accordance with the second protocol, each frame of the first type being, processed on a prioritised basis in relation to each frame of the second type (section 3.B: DiffServ based QoS management mechanism consists of two layers, critical layer and non-critical layer; section 3.E and F describe the BAG based scheduling mechanism for ensuring every VL is served before successive frame of same VL for the critical traffic and round robin scheduling for the non-critical traffic by multiplexing and separating queue for each .

Yao teaches integrating mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network including differentiated service DiffServ architecture to handle critical high priority and non-critical low priority traffic within same AFDX network. Further, it is noted that AFDX is ARINC 664 P7 as described in the specification page 1 line 26-28 of instant application. Yao teaches in section 3.B, that the AFDX architecture integrates critical and non-critical traffics by DiffServ based QoS management, where DiffServ uses 6 bit DSCP field in the header of IP packets for packet classification. However, the reference is silent regarding frames using ID to indicate AFDX and Ethernet frames. 

Furthermore, Varadarajan teaches each frame having an identifier and being of a first type or of a second type (Para 39: NST 300 supports multiple classes of messages, the traffic class for each respective message or frame is derived from or is a function of the addressing scheme, the traffic class can be based on the VL identification (ID)), the frames of the first type being in compliance with a first protocol (Para 159: VL1 is a scheduled virtual link corresponding to a first protocol, such as, but not limited to the AFDX protocol) and the frames of the second type being in compliance with a second protocol which is different from the first protocol (Para 159: the unscheduled virtual links correspond to a second protocol, such as but not limited to the TTEthernet protocol, that is different from the first , the frames of a same type having the same identifier forming a data flow of this type (para 39: the traffic class for each respective message or frame is derived from or is a function of the addressing scheme, the traffic class can be based on the VL identification (ID), the NST 300 supports the simultaneous scheduling and configuration of a TT message class, a RC message class, and a BE message class that are implemented by the underlying network hardware); the first protocol is of the type ARINC 664 P7 and the second protocol is of the type Ethernet with predetermined routing (Para 159: For each of these exemplary unscheduled virtual links (VL2-VL5), comparison of the respective routing paths to the routing path of the scheduled VL1 identifies any common dispatch ports that are shared between the scheduled VL1 and one or more of the unscheduled virtual links; VL1 is a virtual link corresponding to a first protocol, such as, but not limited to the AFDX protocol, and the unscheduled virtual links correspond to a second protocol, such as but not limited to the TTEthernet protocol, that is different from the first protocol; here, time triggered Ethernet protocol is understood to include source and destination address in header, which is predetermined routing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network as taught by Yao with supporting scheduled and unscheduled virtual links in interference cognizant network with avionic and Ethernet specific protocols as taught by Varadarajan for the benefit of providing improved network performance with respect to latency and interference as taught by Varadarajan in para 29.

 Regarding claim 2, Yao further teaches wherein each switch is configured so as to determine the type of each frame received based on a field of this frame (section 3.B and C: the AFDX architecture integrates critical and non-critical traffics by DiffServ based QoS management, where DiffServ uses 6 bit DSCP field in the header of IP packets for packet classification).

 Regarding claim 3, Yao further teaches wherein the said field corresponds to a header of the corresponding frame (section 3.B and C: the AFDX architecture integrates critical and non-critical traffics by DiffServ based QoS management, where DiffServ uses 6 bit DSCP field in the header of IP packets for packet classification).

 Regarding claim 4, Yao further teaches wherein each switch is configured so as to apply a filtering operation to each frame of the second type received in accordance with a predetermined configuration table within this switch, each filtering operation being selected from the group of operations (section 4.B.5: ascertain if the non-critical traffic can be imported into AFDX network) comprising: identification of the size of the corresponding frame and rejection of this frame when, its size exceeds a threshold value determined according to the configuration table (section 4.B.5 describes that for mixed criticality traffic integration, the impact of non-critical traffic on critical traffic is decreased, by decreasing the maximum frame length of non-critical traffic with non-preemptive .

 Regarding claim 5, Yao further teaches wherein each transmitting equipment unit is configured so as to transmit the frames of the second type included in the same data flow with a minimum time delay between frames defined for this data flow and corresponding to a minimum interval of transmission of two consecutive frames of this data flow (table 2 in section 5.A shows that the non-critical VLS (second type) parameter for the system includes BAG (bandwidth allocation gap) for each corresponding VL; as described in the specification, page 8 line 3-7, the BAG is known as minimum time delay between frames; also, the minimum time delay between frames is considered same as the minimum interval between two consecutive frame). 

Furthermore, Varadarajan also teaches wherein each transmitting equipment unit is configured so as to transmit the frames of the second type included in the same data flow with a minimum time delay between frames defined for this data flow and corresponding to a minimum interval of transmission of two consecutive frames of this data flow (fig 15, para 169-171: for queuing latencies, at block 1508, the individual message times (including headers and IFG (inter-frame gap), etc.) of virtual links having equal priority to the given virtual link are added to . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network as taught by Yao with supporting scheduled and unscheduled virtual links in interference cognizant network with avionic and Ethernet specific protocols as taught by Varadarajan for the benefit of providing improved network performance with respect to latency and interference as taught by Varadarajan in para 29.

 Regarding claim 6, Yao fails to teach, but Varadarajan teaches wherein each transmitting equipment unit is configured so as to transmit the frames of the second type included in the same data flow according to a bandwidth defined for this data flow (Para 44: RC (rate constraint) frames may be policed on arrival at input ports in a switch, the frames can be policed to enforce either rate control in packets per second or bandwidth enforcement in bytes per second; in implementations involving AFDX, each virtual link is monitored at an input port to determine if the number of frames per period complies with the BAG). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network as taught by Yao with supporting scheduled and unscheduled virtual links in interference cognizant network with avionic and Ethernet specific protocols as taught by Varadarajan for the 

 Regarding claim 14, Yao further teaches wherein each transmitting equipment unit is configured so as to transmit the frames of the second type included in the same data flow with a minimum time delay between frames defined for this data flow and corresponding to a minimum interval of transmission of two consecutive frames of this data flow (table 2 in section 5.A shows that the non-critical VLS (second type) parameter for the system includes BAG (bandwidth allocation gap) for each corresponding VL; as described in the specification, page 8 line 3-7, the BAG is known as minimum time delay between frames; also, the minimum time delay between frames is considered same as the minimum interval between two consecutive frame); and 
wherein the, minimum time delay between frames and the bandwidth are defined for each data flow of the second type independently of the bandwidths for the data flows of the first type or as a function of the bandwidths for the data flows of the first type (as shown in table 1 and 2 of section 5.A, the BAG for critical VLs and non-critical VLs are defined independently in configuration table).

Furthermore, Varadarajan teaches wherein the, minimum time delay between frames and the bandwidth are defined for each data flow of the second type independently of the bandwidths for the data flows of the first type or as a function of the bandwidths for the data flows of the first type (para 42-44 and 

 Regarding claim 15, Yao fails to teach, but Varadarajan teaches wherein each transmitting equipment unit is capable of defining a total bandwidth for all of the second type data flows originating from this transmitting equipment unit independently of the other transmitting equipment units, and from this overall bandwidth, the bandwidth for each data flow originating from this transmitting equipment unit (as shown in fig. 2 and described in para 42, the messages in communication period 202 include message types TT, RC and BE, where the bandwidth is used by TT messages, RC messages and BE messages based on priority; here, the transmitting of TT and RC messages and using remaining bandwidth for BE message indicates the transmitting equipment, and the overall bandwidth and bandwidth of each type of flow is shown in fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full 

 Regarding claim 16, Yao fails to teach, but Varadarajan teaches wherein each transmitting equipment is capable of defining a total bandwidth for all of the second type data flows originating from this transmitting equipment unit as a function of the total bandwidths determined by the other transmitting equipment units, and based on this total bandwidth, the bandwidth for each data flow originating from this transmitting equipment unit (as shown in fig. 2 and described in para 42, the messages in communication period 202 include message types TT, RC and BE, where the bandwidth is used by TT messages, RC messages and BE messages based on priority; here, the transmitting of TT and RC messages and using remaining bandwidth for BE message indicates the transmitting equipment, and the overall bandwidth and bandwidth of each type of flow is shown in fig 2; Para 29: the schedule and configuration parameters generated by embodiments of the network scheduling tool). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network as taught by Yao with supporting scheduled and unscheduled virtual links in interference cognizant network with avionic and Ethernet 

 Regarding claim 17, Yao further teaches wherein the bandwidth for each second type data flow originating from a transmitting equipment unit is defined equitably between all of the second type data flows originating from this transmitting equipment unit (fig. 1 shows the round robin scheduling for the VLs 11-1n of non-critical traffics; page 5883 col 2, para 1-3 describe that the min-max fairness of round robin scheduling depends on the equality of data packet sizes and too much variation in the length of data packets between one transmission job and other is not desirable; this indicates that the virtual links VLs of non-critical traffic are preferred to have equal bandwidth).

 Regarding claim 18, Yao further teaches wherein the bandwidth for each second type data flow originating from a transmitting equipment unit is defined in a weighted manner as a function of the nature of this data flow (fig. 1 shows the round robin scheduling for the VLs 11-1n of non-critical traffics; page 5883 col 2, para 1-3 describe that the min-max fairness of round robin scheduling depends on the equality of data packet sizes and the packets of maximum length require longest time; this indicates that the virtual links VLs of non-critical traffic have bandwidth based on maximum length of packets of the VL).

 Regarding claim 19, Yao further teaches wherein the bandwidth for each second type data flow is defined as a function of the nature of this data flow (page 5881, col 1, para 1: the VLs are rate limited whose dedicated bandwidths are decided by the two parameters, bandwidth allocation gap (BAG) and the largest frame length Lmax; the bandwidth is calculated based on the largest frame length, wherein the largest frame length is considered nature of the data flow or VL).

 Regarding claim 20, Yao fails to teach, but Varadarajan teaches wherein each switch is configured so as to control for each incoming data flow of the second type at least one of the following values: bandwidth for this data flow (Para 44: RC frames may be policed on arrival at input ports in a switch, the frames can be policed to enforce either rate control in packets per second or bandwidth enforcement in bytes per second). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network as taught by Yao with supporting scheduled and unscheduled virtual links in interference cognizant network with avionic and Ethernet specific protocols as taught by Varadarajan for the benefit of providing improved network performance with respect to latency and interference as taught by Varadarajan in para 29.

 Regarding claim 21, Yao fails to teach, but Varadarajan teaches wherein each switch comprises a plurality of input ports and a plurality of output ports (fig. and is configured so as to route each frame of the second type to one or more output ports determined according to the identifier of this frame, in a predetermined manner (fig. 12, 13a-d as described in para 157-161: the VL2-5 for unscheduled virtual links are routed through ports of Tx ES, switches and Rx ES according to zero permitted interference for TT virtual links). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full Duplex Switched Ethernet (AFDX) network as taught by Yao with supporting scheduled and unscheduled virtual links in interference cognizant network with avionic and Ethernet specific protocols as taught by Varadarajan for the benefit of providing improved network performance with respect to latency and interference as taught by Varadarajan in para 29.

 Regarding claim 22, Yao fails to teach, but Varadarajan teaches wherein each switch is configured so as to receive each frame of the second type via an input port determined according to the identifier of this frame, in a predetermined manner (fig. 12 shows the switches with input ports and Para 157-161 describe VL2-5 as unscheduled virtual links; based on VL ID (VL2-5), the unscheduled virtual links are routed through ports of switches according to zero permitted interference for TT virtual links). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine mixed criticality avionics traffics for Avionics Full Duplex Switched 

 Regarding claim 23, Yao further teaches wherein a priority level is defined for each frame of the first type and for each frame of the second type, the priority level of each frame of the second type being lower than the priority level of each frame of the first type (section 3.B: DiffServ based QoS management mechanism consists of two layers, critical layer and non-critical layer, the critical layer manages high priority critical applications for real time and reliable transmission and non-critical layer manages low priority non-critical applications, which require larger data rate but less stringent real time requirement, the non-critical applications are served when there are no critical traffics).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/8/2021